41 N.Y.2d 871 (1977)
The People of the State of New York, Respondent,
v.
Michael Dread, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1977.
Decided February 17, 1977.
Helena Pichel Solleder for appellant.
Robert M. Morgenthau, District Attorney (Allen Alpert and Peter L. Zimroth of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed on the opinion by Mr. Justice VINCENT A. LUPIANO at the Appellate Division (49 AD2d 401).